DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Remarks
This action is in response to the Amendment filed 03/07/2022.
Claims 1 and 3-21 are pending. 
Response to Arguments
Applicant's arguments filed 03/07/2022, with respect to the rejection of claims 1 and 3-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1 and 3-20 under 35 U.S.C. 101
Independent claims 1 and 20 have been amended to be include “comparing the serum potassium value to a threshold value; and issuing a notification from the implantable medical device to a clinician based on the comparison of the serum potassium value with the threshold value”. Applicant argues that the subject matter of claims 1 and 20 are not a mental process, as the claims have been amended to require the implantable medical device notifying a clinician based on the comparison of the serum potassium value with a threshold value (see Remarks, pages 6-9). Examiner respectfully disagrees. The claims as recited are directed towards an abstract idea without significantly more. The i.e. as a generic processor and a generic implantable medical device to gather cardiac electrogram data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Implantable medical devices are known to be well-understood, routine, and conventional, as taught by An et al. (US 2018/0008831), as explained on Page 8 of the Non-Final Rejection of 10/05/2021. Further, the method and device provide no means for improving or changing stimulation or therapy parameters or any further diagnosis by a clinician or health care provider. Accordingly, the additional elements do not integrate the abstract idea into a practical application. The claims are directed towards an abstract idea, and are not patent eligible. Therefore, this rejection is maintained. New claim 21 is addressed in the current office action below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 20 recite a method and apparatus to monitor serum potassium in a patient by gathering cardiac electrogram data using an implantable medical device, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, determining serum potassium value using the average T-wave and a predetermined model, comparing the serum potassium value to a threshold, and notifying a clinician of the comparison. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and claim 20 is directed towards a device, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 20 recite a method and device for monitoring serum potassium in a patient by gathering cardiac electrogram data using an implantable medical device, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, determining serum potassium value using the average T-wave and a predetermined model, comparing the serum potassium value to a threshold, and notifying a clinician of the comparison. The limitation of monitoring serum potassium, as drafted in claims 1 and 3-21, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic processor (e.g. control circuit), generic implantable medical device, and sensors (e.g. electrodes). For example, monitoring serum potassium can include a health care provider gathering cardiac electrogram data, sorting the data to use just the T-waves, aligning the T-waves and averaging them, and determining a serum potassium value using a known model. A health 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1 and 20 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a processor and an implantable medical device with electrodes are recited at a high level of generality (i.e. as a generic processor and a generic implantable medical device to gather cardiac electrogram data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Implantable medical devices are known to be well-understood, routine, and conventional, as taught by An et al. (US 2018/0008831), as explained on Page 8 of the Non-Final Rejection of 10/05/2021. Furthermore, the method and device provide no means for improving or changing stimulation or therapy parameters or any further diagnosis by a clinician or health care provider. See MPEP 2106.06(b) and (f). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of 
While no prior art rejections have been provided, the claims are not indicated as allowable due to the rejection under 35 U.S.C. 101 as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792